       Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 1 of 25




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

___________________________________________
                                           )
OLEG DERIPASKA                             )
                                           )
                        Plaintiff,         )
                                           )      Civil Action No. 19-0727 (APM)
      v.                                   )
                                           )
STEVEN T. MNUCHIN, et al.                  )
                                           )
                        Defendants.        )
___________________________________________)


   REPLY MEMORANDUM IN SUPPORT OF MOTION TO SUPPLEMENT THE
                  ADMINISTRATIVE RECORD
            Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 2 of 25




                                                  TABLE OF CONTENTS


INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1


ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4


          I.         Supplementation of the Administrative Record with Documents Related to the
                     Terms of Removal Agreement Is Appropriate Because the Documents Were Before
                     the Decisionmaker and Were Relevant to OFAC’s Decision . . . . . . . . . . . . . . . . 4

          II.        Supplementation of the Administrative Record with Documents Related to Viktor
                     Vekselberg’s Designation Is Appropriate Because the Documents Were Before the
                     Decisionmaker and Were Relevant to OFAC’s Decision . . . . . . . . . . . . . . . . . . . 11

          III.       Deripaska Has Made a Showing that the Administrative Record May Not Be
                     Complete and Limited Discovery is Appropriate . . . . . . . . . . . . . . . . . . . . . . . . . 17

CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20




                                                                    ii
           Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 3 of 25




                                           TABLE OF AUTHORITIES


CASES                                                                                                               PAGE(S)


Amfac Resorts, L.L.C. v. U.S. Dep’t of Interior, 143 F. Supp. 2d 7 (D.D.C. 2001) . . . . . 18, 19, 20


Anglers Conservation Network v. Pritzker,

         Civ. A. No. 13-1761 (GK), 2014 WL 12776056, at *2 (D.D.C. Apr. 28, 2014) . . . . . 16, 17

Bahman Grp. v. Gacki, No. 19-cv-2022 (RDM) (D.D.C. July 29, 2020) . . . . . . . . . . . . . . . . . . . 1


Bar MK Ranches v. Yuetter, 994 F.2d 735 (10th Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18


Bimini Superfast Operations LLC v. Winkowski, 994 F. Supp. 2d 103 (D.D.C. 2014) . . . . . . 6, 13


Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402 (1971) . . . . . . . . . . . . . . . . . . . . . . . . 1


City of Dania Beach v. FAA, 628 F.3d 581 (D.C. Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . 1, 6, 7, 14


Esch v. Yeutter, 876 F.2d 976 (D.C. Cir. 1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6


Gen. Elec. Co. v. Jackson, 595 F. Supp. 2d 8 (D.D.C 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14


IMS, P.C. v. Alvarez, 129 F.3d 618 (D.C. Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 13


James Madison Ltd. by Hecht v. Ludwig, 82 F.3d 1085 (D.C. Cir. 1996) . . . . . . . . . . . . . . . . . . 14


Marcum v. Salazar, 751 F. Supp. 2d 74 (D.D.C. 2010) . . . . . . . . . . . . . . . . . . . . . . . 6, 8, 9, 10, 13


Maritel, Inc. v. Collins, 422 F. Supp. 2d 188 (D.D.C. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5


Pac. Shores Subdivision Cal. Water Dist. v. U.S. Army Corps of Eng’rs,


         448 F. Supp. 2d 1 (D.D.C. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6



                                                               iii
             Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 4 of 25




San Luis Obispo Mothers for Peace v. NRC, 751 F.2d 1287 (D.C. Cir. 1984) . . . . . . . . . . . . . . . 18


The Cape Hatteras Access Pres. All. v. U.S. Dep’t of Interior,


           667 F. Supp. 2d 111 (D.D.C. 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14, 15


Tindal v. McHugh, 945 F. Supp. 2d 111 (D.D.C. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7, 14


WildEarth Guardians v. Salazar, 670 F. Supp. 2d 1 (D.D.C. 2009) . . . . . . . . . . . . . . . . . . . . 14, 15


Wilmina Shipping AS v. DHS,


           Civ. A. No. 11-2181 (ABJ), 2013 WL 12340838 (D.D.C. Sept. 4, 2013) . . . . . . . . . . 8, 16


STATUTES


5 U.S.C. § 702 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1




                                                                      iv
          Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 5 of 25




                                      INTRODUCTION

       In order for judicial review of OFAC’s actions to be effective, the Court must have before

it all materials and information that were before OFAC at the time it made the decisions under

review. See Bahman Grp. v. Gacki, No. 19-cv-2022 (RDM), at *3 (D.D.C. July 29, 2020) (quoting

Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 420 (1971)). The exclusion of these

materials or information from the administrative record—and from the Court’s purview—

threatens to “frustrate judicial review” by allowing OFAC to exclude information that may be

adverse to its ultimate decisions. City of Dania Beach v. FAA, 628 F.3d 581, 590 (D.C. Cir. 2010).

This risks nullifying the protections of the Administrative Procedure Act (“APA”), 5 U.S.C. § 702,

afforded to persons aggrieved by agency action to seek judicial review and redress for agency

wrongs.

       In the instant matter, Plaintiff Oleg Deripaska first requests that this Court order

Defendants to supplement the administrative record with two sets of documents. First, he requests

that the administrative record be supplemented with materials and information relating to the

December 19, 2018 Terms of Removal Agreement (“TOR”) entered between the United States

Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) and En+ Group plc

(“En+”), JC EuroSibEnergo (“ESE”), and UC RUSAL plc (“Rusal”). These include what

Defendants refer to as “implementation records” (or compliance reports) mandated by the TOR.

Second, Deripaska requests supplementation of the administrative record with the evidentiary

memorandum and any related documents with respect to OFAC’s decision to designate Viktor

Vekselberg pursuant to Executive Order (“E.O.”) 13662 for operating in Russia’s energy sector.


       These documents were before the relevant decisionmaker and were clearly relevant to

OFAC’s decision to deny Deripaska’s delisting petition. Further, given that OFAC makes
         Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 6 of 25




representations based on the content of these documents in the evidentiary memorandum prepared

in support of that denial action, these documents were clearly “considered,” directly or indirectly,

by OFAC when rendering its decision on Deripaska’s delisting petition. For these reasons,

supplementation of the administrative record with the requested records is not only appropriate,

but is also necessary to ensure effective judicial review of OFAC’s actions.


       Indeed, in the absence of the requested records, the Court will be effectively stymied from

assessing the representations made by OFAC regarding the records. For instance, OFAC claims

that Vekselberg was designated for operating in Russia’s energy sector due to his involvement in

power generation activities to argue that Deripaska’s designation for the same was not

unprecedented but consistent with OFAC’s prior interpretation of the term ‘energy sector,’ as used

in E.O. 13662. See Admin. R. (“AR”) at 0162. Because OFAC does not provide the underlying

documents on which it bases this claim—including, for example, the evidentiary memorandum

underlying Vekselberg’s designation—the Court is barred from assessing whether OFAC’s claim

supported by the evidence in the agency’s possession. If the Court allows OFAC to exclude the

documents requested for supplementation, it is effectively forced to credit OFAC’s claim without

undertaking any meaningful review of the agency’s finding in this respect. That is a serious danger

not just to the Court’s ability to undertake effective review of OFAC’s actions, but also Deripaska’s

ability to understand the reasons for those actions and to rebut them.


       Deripaska also requests that this Court order limited discovery to ensure that the

administrative record before it is complete. As Deripaska has argued, OFAC has erroneously

conflated the evidentiary memorandum used by the agency to recommend a given action as the

administrative record underlying that action. This results in a sharply circumscribed record that—

clearly in the case of the record underlying OFAC’s decision to designate Deripaska under E.O.


                                                 2
         Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 7 of 25




13661 and E.O. 13662—contains only information and documents that provide support for

OFAC’s ultimate decision. OFAC’s substitution of the evidentiary memorandum for the

administrative record has important consequences not just for Deripaska’s ability to understand

the relevant agency action but also for this Court’s ability to properly assess the lawfulness of that

action. Indeed, if a document whose express purpose is to “recommend” an action can lawfully

substitute for the complete administrative record underlying that action, then OFAC will be able

to successfully exclude materials and information adverse to that decision unless it itself decided

to include them in the memorandum.


       Defendants contest Deripaska’s request to supplement the administrative record, arguing

that the administrative record was properly certified to the Court and that the absence of relevant

information from the record is the sole fault of Deripaska. This is because, OFAC argues, that

Deripaska as either purportedly failed to present the information to OFAC as part of the agency

proceeding or failed to challenge the inadequacies of the administrative record at the merits stage.

Defs. Mem. in Opp. to Pl.’s Mot. to Supplement the Admin. R., ECF No. 40 (“Defs. Opp.”) at 9,

10. Although fully admitting that OFAC had possession of and access to the requested documents,

in Defendants’ view, supplementation is not appropriate because OFAC did not “consider” the

documents either when designating Deripaska or when denying his E.O. 13662 delisting petition.

Id. at 8-9. Because only information and documents “considered” by the agency are appropriate

for supplementation, Defendants argue, Deripaska’s request must fail. Id.


       Defendants’ arguments, however, are unavailing for the reasons explained below. This is

not the traditional case where plaintiff argues that the agency may possibly have possession of

relevant information to the agency proceeding but has excluded that information from the certified

administrative record. Instead, OFAC clearly (and admittedly) had possession of the requested


                                                  3
        Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 8 of 25




documents; such possession was ultimately held by the same decisionmaker and their

subordinates; and the documents held clear and obvious relevance to OFAC’s decision in

Deripaska’s delisting matter. Moreover, the current administrative record contains assessments

and representations by OFAC regarding certain subject matter that indicates that OFAC has, at the

very least, indirectly considered the documents. Under these unique circumstances, which can be

found in no other case where supplementation of the record has been denied, Deripaska has

satisfied his burden and supplementation is entirely appropriate.

                                         ARGUMENT

       I.      SUPPLEMENTATION OF THE ADMINISTRATIVE RECORD WITH DOCUMENTS
               RELATED TO THE TERMS OF REMOVAL AGREEMENT IS APPROPRIATE BECAUSE
               THE DOCUMENTS WERE BEFORE THE DECISIONMAKER AND WERE RELEVANT
               TO OFAC’S DECISION


       Defendants first argue that the Court should deny Deripaska’s motion to supplement the

administrative record with documents relating to the TOR and the relevant parties’ compliance

with it, as Deripaska has failed to overcome the presumption of regularity afforded to OFAC’s

designation of the administrative record. Defs. Opp. at 8. According to Defendants, while

Deripaska “is correct that OFAC possesses some reporting by the parties to the TOR,” “[n]ot all

such documents . . . were considered by the decisionmaker.”1 Id. at 8-9. In Defendants’ view,

because Deripaska “did not submit these documents to OFAC in connection with his

reconsideration request[] nor request that these materials be consulted,” the requested documents

were not “actually before the decisionmaker” and thus do not properly constitute part of the record


1
  Defendant’s statement that “not all” of these documents were considered constitutes a tacit
admission by Defendants that OFAC considered at least certain of the requested documents—none
of which are included in the administrative record. It certainly begs the question as to what
documents “were considered by the decisionmaker” relating to reporting by the parties to the TOR
and for what reason and on what basis such documents have not been included in the administrative
record designated in this case.


                                                4
         Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 9 of 25




in this matter. Id. at 9. In addition, Defendants question the relevance of the requested documents,

refuting Deripaska’s purported claim that these documents should have been considered by OFAC

when adjudicating his delisting petition. Defendants argue, for instance, that “no part of OFAC’s

decision to deny [Deripaska’s] delisting request turned on whether the parties to the TOR were in

compliance,” as “the compliance of the parties to the TOR was not at issue in [Deripaska’s]

reconsideration request.” Id. at 11. For these reasons, according to Defendants, Deripaska has

failed to show that the administrative record “improperly exclude[s] this information.” Id.


       Defendants, however, fail to comprehend Deripaska’s argument; misapprehend the

relevant case law; and ignore the plain import of their own admission that OFAC held possession

of the requested documents, which—it turns out—were necessarily before the same decisionmaker

as that deciding Deripaska’s delisting matter. 2 Because the requested records were—in any

meaningful sense—before the relevant decisionmaker and were clearly relevant to OFAC’s

decision on Deripaska’s delisting petition, supplementation of the administrative record is

appropriate.


       As Deripaska rehearsed in his prior memorandum, Pl.’s Mem. in Support of Mot. to

Supplement the Admin. R. (“Pl.’s Mot.”), ECF No. 36 at 6-8, courts “base their review of an

agency’s actions on the materials that were before the agency at the time its decision was made.”

IMS, P.C. v. Alvarez, 129 F.3d 618, 623 (D.C. Cir. 1997). While agencies are presumed to have

properly designated the administrative record, Maritel, Inc. v. Collins, 422 F. Supp. 2d 188, 196



2
 OFAC’s Director was the decisionmaker in the agency proceeding relating to OFAC’s denial of
Deripaska’s E.O. 13662 delisting petition, and it is the Director’s signature that provides OFAC’s
assent to the TOR and the proposed delisting of the parties to that agreement. Admin. R. (“AR”)
0158, 0220. It is clear that not only did OFAC possess the requested documents, but those
documents were before the same decisionmaker.


                                                 5
        Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 10 of 25




(D.D.C. 2006), that presumption can be overcome where a party sets forth “concrete evidence that

the documents it seeks to ‘add’ to the record were actually before the decisionmakers.” Marcum v.

Salazar, 751 F. Supp. 2d 74, 78 (D.D.C. 2010). This involves not the mere assertion that the

documents requested for supplementation “were relevant or were before an agency when it made

its decision,” Id., but rather the identification of “reasonable, non-speculative grounds for its belief

that the documents were considered by the agency and not included in the record.” Pac. Shores

Subdivision Cal. Water Dist. v. U.S. Army Corps of Eng’rs, 448 F. Supp. 2d 1, 6 (D.D.C. 2005).

Agencies must include materials considered, directly or indirectly, when reaching its decision and

“may not exclude information from the record simply because it did not ‘rely’ on the excluded

information in its final decision.” Bimini Superfast Operations LLC v. Winkowski, 994 F. Supp. 2d

103, 105 (D.D.C. 2014).


        As an initial matter, Defendants appear to imply that the documents that Deripaska seeks

for supplementation of the administrative record constitute “extra-record evidence.” See, e.g., Defs.

Opp. at 6 (noting “courts should not permit plaintiffs to introduce extra-record evidence except in

the face of ‘gross procedural deficiencies’ . . .”). This, however, is not the case. There are distinct

legal doctrines for information or documents that a plaintiff believes have been “deliberately or

negligently excluded” from the administrative record by an agency, City of Dania Beach, 628 F.3d

at 590, and for information or documents that are “necessary to enable judicial review” but are not

properly considered part of the record before the agency. Esch v. Yeutter, 876 F.2d 976, 991 (D.C.

Cir. 1989). Deripaska does not seek to add “extra-record evidence” into the administrative record;

he only seeks to add materials that were before the relevant decisionmaker and that are appropriate

for designation in the administrative record.




                                                   6
        Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 11 of 25




       Deripaska’s request for inclusion of documents relating to the TOR—including reports

filed by the respective parties to that agreement regarding their compliance with its conditions—

is a case in point. According to Deripaska, OFAC failed to include “documents and materials that

are clearly in its possession regarding En+ and ESE’s continued independence from Deripaska’s

control or the circumscribed manner in which Deripaska is able to harness any remaining

ownership interests.” Pl.’s Mot. at 10. This failure merits supplementation because (1) OFAC has

“deliberately or negligently excluded documents that may have been adverse to its decision,”

and/or (2) “background information [is] needed ‘to determine whether [OFAC] considered all the

relevant factors.” Tindal v. McHugh, 945 F. Supp. 2d 111, 123 (D.D.C. 2013) (quoting City of

Dania Beach, 628 F.3d at 590).


       Defendants argue that the requested documents were not excluded from the administrative

record because such documents are not properly part of the record. Defs. Opp. at 8-9. According

to Defendants, the requested documents were not considered by the decisionmaker, and “[a]ny

documents not actually before the decisionmaker are not part of the record.” Id. Defendants

however admit that OFAC “possesses some reporting by the parties to the TOR”—i.e., the

requested documents—and do not substantively contest the relevance of this reporting to

Deripaska’s delisting matter. Id. at 9 (arguing only that OFAC “appears to assume the parties are

complying with the TOR.”). Moreover, it is not just that OFAC possesses some of the requested

documents, but rather that the documents were held by the same decisionmakers adjudicating

Deripaska’s delisting petition. Indeed, as evident from the first page of OFAC’s evidentiary

memorandum in support of its denial of Deripaska’s delisting petition, that evidentiary

memorandum passed “through” the Associate Director and the Acting Deputy Associate Director

at the Office of Global Targeting within OFAC. AR 0158. Not incidentally, all of the requested



                                               7
        Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 12 of 25




documents relating to the TOR and the parties’ compliance thereto are likewise in the possession

of the Office of Global Targeting, as the TOR mandates the parties to direct all reporting

submissions to that office. See, e.g., AR 0215 (requiring that En+ “direct all submissions made

pursuant to [the] provision to OFAC’s Office of Global Targeting.”). Because the parties to the

TOR and Deripaska were designated under the same sanctions program (Russia/Ukraine), the TOR

parties’ compliance reports would have been directed to the same division in the Office of Global

Targeting that denied Deripaska’s delisting petition. Accordingly, the requested documents were

not merely in OFAC’s possession, but were also in the possession of the same office, division, and

personnel within the agency. All or nearly all of the relevant decisionmakers were thus aware of

the existence of the requested documents and were necessarily intimate with their contents

considering OFAC’s administration of the TOR parties’ compliance to that agreement.


       It is these facts that distinguish the instant case from the case law cited by Defendants. It

is not that the requested records “exist in an agency’s files alone” that warrants supplementation

of the administrative record, Wilmina Shipping AS v. DHS, Civ. A. No. 11-2181 (ABJ), 2013 WL

12340838, at *3 (D.D.C. Sept. 4, 2013), but rather that the requested records were in the possession

of the same decisionmakers that adjudicated Deripaska’s delisting petition and these

decisionmakers were intimately familiar with their contents. Further, Deripaska is not “merely

assert[ing] . . . that the materials were relevant or were before an agency when it made its decision,”

Marcum, 751 F. Supp. 2d at 78, but rather that Defendants have admitted to possessing the

requested records and to consulting some of those records in deciding Deripaska’s delisting

petition. Defs. Opp. at 8-9 (“Plaintiff is correct that OFAC possesses some reporting by the parties

to the TOR. Not all such documents, however, were considered by the decisionmaker.”) (emphasis

added). These facts render this matter unique to the case law.



                                                  8
        Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 13 of 25




       Moreover, Defendants misapprehend the core reasons for the relevance of the requested

documents to adjudication of Deripaska’s delisting petition. Defs. Opp. at 10-11 (stating that

“OFAC concluded that, regardless of compliance with the TOR, Deripaska’s continued substantial

minority stake alone showed continued operation in the energy sector . . .”). For, as Deripaska has

explained, the TOR’s compliance reports provide context for, and clarity regarding, the scope of

Deripaska’s remaining ownership interests in En+ and ESE. Pl.’s Mot. at 10-11. For instance,

under the TOR, the General Director of ESE is required to provide a monthly certification “that he

or she is not acting for or on behalf of Deripaska or any other [SDN] and that control over the

actions, policies, and personnel decisions of ESE rests with the General Director of ESE and En+.”

AR 0216. These monthly certifications have obvious relevance to the question of Deripaska’s

interest in, and involvement with, ESE and are valuable for the Court when assessing OFAC’s

finding that Deripaska’s remaining passive ownership stake in En+ provides adequate grounds to

determine that he operates in Russia’s energy sector.


       Further, the Defendants’ reliance on Marcum v. Salazar is equally misguided. In Marcum,

the court denied the plaintiffs’ request to supplement the administrative record with court filings

and related materials to a case that was previously before the court. Marcum v. Salazar, 751 F.

Supp. 2d 74, 79 (D.D.C. 2010). The Defendants rely on this case for the notion that “[a] plaintiff

cannot merely assert…that materials were relevant or were before an agency when it made its

decision.” Defs. Opp. at 10. But, in Marcum, the agency’s decisionmaker responsible for denying

the plaintiffs’ permit application stated in a sworn declaration that the agency “neither directly nor

indirectly considered any of the . . . materials identified by plaintiffs.” Marcum, 751 F. Supp. 2d.

at 80. Additionally, the court explained that the plaintiff can supplement the record by identifying




                                                  9
        Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 14 of 25




“reasonable, non-speculative grounds for its belief that the documents were considered by the

agency and not included in the record.” Id. at 78.


       The case here is not like Marcum because, from the outset, there is no sworn declaration

from OFAC that the documents Deripaska seeks to supplement the record with were not

considered directly or indirectly. Indeed, the facts in this case suggest the opposite: that the

material was considered by OFAC and directly inform OFAC as to Deripaska’s purported

involvement (or lack of) with those entities which, in turn, was directly relevant to OFAC’s

evaluation of Deripaska’s 13662 delisting petition. Further, unlike in Marcum where the agency

had a sworn declaration stating it did not consider the documents the plaintiffs sought to

supplement the record with, here we do not have such a statement. indeed, to the contrary,

Defendants have noted “not all” such documents were considered. Defs. Opp. at 8-9. Accordingly,

the grounds for supplementation that Deripaska has identified are surely not speculative or

unreasonable.


       Here, then, Defendants admit that OFAC possesses the requested documents; Defendants

intimate that OFAC may have consulted some of these documents when adjudicating Deripaska’s

delisting petition; the requested documents were in the possession of the same decisionmaker that

decided Deripaska’s delisting petition; and the requested documents have an immediate and

obvious relevance to the question of whether Deripaska continued to meet the criteria for

designation under E.O. 13662. These exceptional circumstances merit supplementation of the

administrative record, and requiring Deripaska to provide more creates an impossible standard that

has the practical effect of freeing agencies from the burden of submitting to the court’s review

information adverse to its ultimate decision.




                                                10
        Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 15 of 25




       II.     SUPPLEMENTATION OF THE ADMINISTRATIVE RECORD WITH DOCUMENTS
               RELATED TO VIKTOR VEKSELBERG’S DESIGNATION IS APPROPRIATE BECAUSE
               THE DOCUMENTS WERE BEFORE THE DECISIONMAKER AND WERE RELEVANT
               TO OFAC’S DECISION


       Defendants argue that Deripaska has no basis to seek inclusion of documents related to

Viktor Vekselberg or Renova Group’s designations under E.O. 13662, as Deripaska has failed to

overcome the presumption of regularity granted to OFAC’s compilation and certification of the

administrative record in this case. Defs. Opp. at 11. According to Defendants, the current record

fully explains that Vekselberg “was designated in part because of Renova’s involvement in power

generation.”3 Id. at 11-12 (emphasis added). Further, Defendants note that while OFAC “does

indeed possess a more detailed memorandum in connection with Vekselberg’s designation,” the

agency did not “consider[]” that memorandum when reviewing Deripaska’s delisting request. Id.

For these reasons, according to Defendants, “all information considered by the decisionmaker

directly or indirectly is included in the administrative record already,” and supplementation of the

administrative record with the requested documents is not appropriate. Id. at 12-13.


       Defendants’ argument, however, is unconvincing. Again, OFAC has admitted that the

documents were in its possession; these documents were clearly relevant to the proceeding at issue;

and OFAC, at least indirectly, necessarily relied on the contents of these documents to render its

finding that Vekselberg was designated for operating in Russia’s energy sector for his involvement

in power generation activities.




3
  Defendants use of the term “in part” is instructive, as nowhere in the certified administrative
record does OFAC claim that Vekselberg’s power generation activities constituted only a part of
the factual basis for his designation under E.O. 13662. Clearly, Defendants continue to rely on
documents that are inaccessible to both Deripaska and the Court, as those documents have not
been included in the certified administrative record.


                                                11
        Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 16 of 25




       Defendants first claim that “it is plain from the information in the record that Vekselberg

was designated in part because of Renova’s involvement in power generation,” arguing that an

“exhibit cited in the evidentiary denying [Deripaska’s] reconsideration request connects

Vekselberg specifically to ‘power generation’ . . .” Defs. Opp. at 11. This, however, is not the

explanation offered by OFAC itself in the evidentiary memorandum. Indeed, that memorandum

states only that “OFAC has designated at least one other individual for operating in the energy

sector of the Russian Federation economy for power generation activities.” AR 0162. OFAC

elaborates on this point in a related footnote, stating that “Vekselberg was designated for operating

in the energy sector of the Russian Federation economy pursuant to E.O. 13662” and that “[a]s

noted in the press release accompanying the action, Vekselberg was the founder and Chairman of

the Board of Directors of the Renova Group.” Id. Contrary to Defendants’ argument otherwise,

OFAC does not explain its determination that Vekselberg was designated “for operating in the

energy sector of the Russian Federation economy for power generation activities” on the basis of

the information contained in the press release. That press release, as evident from the footnote, is

used as supporting evidence for OFAC’s claim that Vekselberg “was the founder and Chairman of

the Board of Directors of the Renova Group.” Id. It is not used by OFAC to detail the evidentiary

basis upon which it found that Vekselberg was designated under E.O. 13662 for his involvement

in power generation activities.


       Given the absence of an explanation by OFAC as to the grounds upon which it bases its

argument, the Court has no meaningful way of assessing OFAC’s conclusion that persons other

than Deripaska have been designated for operating in Russia’s energy sector on the basis of their

involvement in power generation activities. Indeed, OFAC has made a claim regarding other

designation actions—but only cites the Vekselberg’s designation—all the while withholding from



                                                 12
        Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 17 of 25




the Court the documents on which it relied in making this claim. This is contrary to the rule that

the Court should have “neither more nor less than what was before the agency at the time it made

its decision.” Marcum, 751 F. Supp. at 78 (citing IMS, P.C., 129 F.3d at 623); see also Bimini

Superfast Operations LLC, 994 F. Supp. 2d at 105 (“Courts in this Circuit have ‘interpreted the

‘whole record’ to include ‘all documents and materials that the agency ‘directly or indirectly

considered’ . . . [and nothing] more nor less.’”).


       Defendants further contend that—while “OFAC does indeed possess a more detailed

memorandum in connection with Vekselberg’s designation”—this memorandum “was not

considered in connection with Deripaska’s reconsideration request, and [Deripaska] has presented

no evidence to the contrary.” Defs. Opp. at 12. It is difficult to understand, though, how the

information in Vekselberg’s evidentiary memorandum was not relied upon—either directly or

indirectly—to render OFAC’s finding that Vekselberg was designated “for operating in the energy

sector of the Russian Federation economy for power generation activities.” AR 0162. Defendants

appear keen on exhausting the word “considered” of all meaning, arguing that the requested

documents were not “considered by the decisionmaker directly or indirectly,” even if otherwise

before it. Defs. Opp. at 12 (emphasis added). In Defendants’ view, it is not enough for an agency

to possess the requested documents; for those documents to be clearly relevant to the proceeding

at issue; and for the agency to have made representations regarding the substance of those

documents in support of their ultimate decision in the proceeding. Instead, Defendants argue that

the requested documents must have been “considered” by the agency, instilling the term with an

elusiveness not supported by the case law but—if adopted—would allow agencies to exclude

information adverse to its ultimate decision on the basis that it did not “consider” the information.




                                                 13
          Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 18 of 25




          Defendants’ appeal to case law in support of this theory is unavailing, as the facts of this

case are substantively distinct from those cited by Defendants. Unlike in James Madison Ltd. by

Hecht v. Ludwig, 82 F.3d 1085, 1095 (D.C. Cir. 1996), where the D.C. Circuit held that

supplementation of the administrative record with bank files reviewed by examiners was

unnecessary because the record “included detailed memoranda describing the examiners’ findings

and recommendations,” OFAC has provided only the bare assertion that it “has designated at least

one other individual for operating in the energy sector of the Russian Federation economy for

power generation activities.” AR 0162. This bare assertion, devoid of explanation or background

material, poses a significant risk of “frustrat[ing] judicial review.” Tindal v. McHugh, 945 F. Supp.

2d 111, 123 (D.D.C. 2013) (quoting City of Dania Beach v. FAA, 628 F.3d 581, 590 (D.C. Cir.

2010)).


          Meanwhile, Defendants’ invocation of Gen. Elec. Co. v. Jackson, 595 F. Supp. 2d 8 (D.D.C

2009) for the proposition that “irrelevant documents should be excluded from the record” is itself

irrelevant. This is because the plaintiff in Gen. Elec. Co. argued that the agency’s “practice of

excluding irrelevant and pre-decisional deliberative documents from the administrative record

result[ed] in a skewed record.” Id. at 18. That’s not Deripaska’s argument, and indeed is contrary

to his argument. Deripaska is arguing that those documents requested for supplementation were

not merely before the relevant decisionmaker but were clearly relevant to the proceeding at issue,

as OFAC made representations regarding the content of Vekselberg’s evidentiary memorandum

without including that memorandum in the administrative record.


          Defendants also argue that “references to documents in the administrative record do not

automatically show that the documents were ‘before’ the deciding agency,” citing to WildEarth

Guardians v. Salazar, 670 F. Supp. 2d 1 (D.D.C. 2009) and The Cape Hatteras Access Pres. All.


                                                  14
         Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 19 of 25




v. U.S. Dep’t of Interior, 667 F. Supp. 2d 111, 114 (D.D.C. 2009). Defs. Opp. at 12. Setting aside

the fact that Defendants admit that the requested documents were in OFAC’s possession, the case

law invoked by Defendants remains distinct from the facts presented in the instant case. In

WildEarth Guardians, the court found that because a cited document mentions a petition, there

were not grounds for the inclusion of the petition in the record, particularly where it is clear that

the agency procured information regarding the petition from the cited document and not from the

petition. WildEarth Guardians, 670 F. Supp. 2d at 8-9. There is nothing analogous to the facts

present in the instant case, as OFAC has not identified the grounds for its finding that Vekselberg

was designated for operating in Russia’s energy sector because of his involvement in power

generation activities. Had OFAC had cited to its press release for the proposition that Vekselberg

was designated for operating in Russia’s energy sector for his involvement in power generation

activities and that document provided the information and findings contained in the evidentiary

memorandum regarding Vekselberg’s power generation activities, then it could be reasonably

believed that OFAC solely relied on the press release in rendering its finding. However, there is

nothing akin to such a hypothetical in this case.

        Similarly, The Cape Hatteras Access Pres. All. decision has no obvious relevance to this

instant matter, as Deripaska is not arguing that Vekselberg’s evidentiary memorandum should be

included in the administrative record because other documents in the current record make reference

to it. The Cape Hatteras Access Pres. All., 667 F. Supp. 2d at 114. Instead, Deripaska only contends

that the information contained in Vekselberg’s evidentiary memorandum was necessarily

considered by, or otherwise before, OFAC when it determined that Vekselberg had been

designated for operating in Russia’s energy sector through his involvement in power generation

activities.




                                                    15
        Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 20 of 25




       Defendants’ reliance on Wilmina Shipping AS is misplaced for another reason. That case

involved a requested supplementation of the record with an email describing an agency’s

procedure for how an action is taken, and the consequences for taking such action, rather than the

substantive reasoning for the agency’s action itself. Id. at *5. Therefore, because the email did not

pertain to the agency’s action, but rather the procedure for taking that action, the plaintiffs did not

present “’concrete evidence’ that the documents they seek [to supplement] were actually before

and considered by the decision makers.” Id.


       Those are not the circumstances present in the instant matter. Here the materials Deripaska

seeks to supplement the administrative record with have a direct bearing on OFAC’s decision-

making process. These documents do not describe, for example, OFAC’s procedures for taking an

action or the consequences for taking such action, but rather directly inform OFAC of necessary

information needed to designate Deripaska. For instance, OFAC justified its explanation that it has

never limited its interpretation of the term ‘energy sector’ in the Russia/Ukraine context by citing

to the designation of Vekselberg. OFAC, however, must have used extra record material to make

this assertion because the sources it cited to—the Federal Register notice and its press release

announcing Vekselberg’s designation—do not support OFAC’s assertion that Vekselberg was

designated for “operating in the energy sector of the Russian Federation economy for power

generation activities.” Defs. Opp. at 10. Thus, unlike in the facts presented in Wilmina Shipping

AS it is clear that the omitted documents that OFAC relied on directly informed its decision making

and were not inconsequential procedural statements.


       Finally, Anglers Conservation Network v. Pritzker likewise does not support Defendants’

notion that the documents Deripaska seeks to supplement the record with should not be included.

Notably, in Anglers Conservation Network the court considered the plaintiffs’ motion to


                                                  16
         Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 21 of 25




supplement the complaint, not the administrative record, which was examined under a different

standard. Anglers Conservation Network v. Pritzker, Civ. A. No. 13-1761 (GK), 2014 WL

12776056 (D.D.C. Apr. 28, 2014). Nonetheless, Defendants’ reliance case misses a critical aspect

of the court’s reasoning. The court denied the plaintiffs’ motion mainly because “permitting

supplementation will create few, if any, efficiencies and is very likely to cause confusion by

blurring the lines between two discrete decision-making processes undertaken by separate entities.”

Id. at *2.


        Here, not only is the standard different for the motion presently before this Court, but also

the information Deripaska seeks to supplement the record with is information compiled by the

same entity, OFAC, and it relates to overlapping decision-making processes. For example, as

previously mentioned, OFAC must have considered its interpretation of “energy sector” as it

related to Viktor Vekselberg’s designation in its arguments that Deripaska operates in the “energy

sector.” These are not distinct actions taken by two different agencies. Further, under OFAC’s

logic, each action supports the other: OFAC’s determination of what constitutes operating in the

energy sector is informed by previous actions OFAC has taken—although both designation actions

were undertaken simultaneously. Therefore, because the information Deripaska seeks to

supplement the record with was before the same agency and directly overlaps in relevance to other

OFAC actions, Anglers Conservation Network is inapposite.


        III.   DERIPASKA HAS MADE A SHOWING THAT THE ADMINISTRATIVE RECORD MAY
               NOT BE COMPLETE AND LIMITED DISCOVERY IS APPROPRIATE

        Defendants argue that Deripaska has also failed to establish that the administrative records

underlying his designations and the denial of his delisting petition are inadequate or have been

improperly designated. Defs. Opp. at 13, 15. In response to Deripaska’s contention that OFAC has



                                                 17
        Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 22 of 25




conflated the evidentiary memoranda for the designation and delisting actions with the

administrative records underlying those actions, Defendants argue, without citation or support, that,

“[i]n a designation or delisting proceeding, [] an evidentiary memorandum generally serves at

OFAC as the record of information considered by the decisionmaker.” Id. at 14. Further,

Defendants argue that it is “just not true that the evidentiary memoranda do ‘not appear to serve

as a compilation of all the documents and materials reviewed or considered by’ the agency

decisionmaker.” Id. In Defendants’ view, OFAC’s certification of the administrative record “is

conclusive of the scope of the record . . . [i]n the absence of any countervailing evidence

whatsoever.” Id.

       Defendants’ argument is erroneous. The rule in this Circuit is clear: while agencies are

presumed to have “properly designated the [a]dministrative [r]ecord,” Bar MK Ranches v. Yuetter,

994 F.2d 735, 740 (10th Cir. 1993), that presumption can be overcome where plaintiff “provide[s]

good reason to believe that discovery will uncover evidence relevant to the Court’s decision to

look beyond the record.” Amfac Resorts, L.L.C. v. U.S. Dep’t of Interior, 143 F. Supp. 2d 7, 12

(D.D.C. 2001). Under this rule, Deripaska must “make a significant showing . . . that [he] will find

material in the agency’s possession indicative of bad faith or an incomplete record.” Id.; see also

San Luis Obispo Mothers for Peace v. NRC, 751 F.2d 1287, 1327 (D.C. Cir. 1984)

(“[S]upplementation might be required if petitioners made a prima facie showing that the agency

excluded from the record evidence adverse to its position . . .”).


       Deripaska has provided “good reason” to believe that the administrative record designated

as such in this matter is incomplete. Pl.’s Mot. at 13-15. A complete administrative record, as

established in the D.C. Circuit, necessarily constitutes “all materials that ‘might have influenced

the agency’s decision,’ and not merely those on which the agency relied in its final decision.”



                                                 18
        Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 23 of 25




Amfac Resorts, L.L.C., 143 F. Supp. 2d at 12. That includes all documents and materials not just

before the decisionmaker—in this case, OFAC’s Director—but also subordinates to the

decisionmaker if the decisionmaker “base[s] [his or her] decision on the[ir] work and

recommendations . . .” Id.


       In this case, OFAC personnel conducted an apparent investigation into Deripaska that

resulted in their recommendation to the decisionmaker that Deripaska be designated under E.O.

13661 and E.O. 13662 and that his petition for delisting be denied. AR 0006, 0158. That

recommendation came in the form of two separate evidentiary memoranda—one for the

designation actions and one for the delisting denial—which outlined the factual and legal basis for

their belief that Deripaska met the criteria for designation under the relevant Executive orders or

that his petition for delisting should be denied. AR 0006-0014, 0158-0169. Indeed, these

memoranda and their attached exhibits serve the purpose of establishing for the agency

decisionmaker the basis for their reasonable belief that Deripaska meets the criteria for designation

under E.O. 13661 and E.O. 13662 and/or does not merit delisting from OFAC’s List of Specially

Designated Nationals and Blocked Persons (“SDN List”). AR 0007, 0158.


       Defendants contend that the evidentiary memorandum “generally serves at OFAC as the

record of information considered by the decisionmaker.” Defs. Opp. at 13. But this is inadequate

for at least two distinct reasons. First, nowhere in the evidentiary memoranda does OFAC state

that the memoranda serve this alleged purpose. Instead, OFAC states only that the evidentiary

memoranda contain the grounds for OFAC’s reasonable belief that Deripaska meets the criteria

for designation or that Deripaska’s delisting petition should be denied. AR 0007, 0158. Second,

even if OFAC had styled the evidentiary memorandum to serve as the “record of information

considered by the decisionmaker,” the evidentiary memorandum would still remain insufficient


                                                 19
        Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 24 of 25




for the purpose of a “complete” administrative record. This is because a complete record should

include not just “information considered by the decisionmaker,” but also all materials and

documents reviewed by the decisionmaker’s subordinates where the agency decisionmaker

“base[s] [his or her] decision on the work and recommendations of subordinates.” Amfac Resorts,

L.L.C., 143 F. Supp. 2d at 12. To the extent that the evidentiary memorandum serves “as the record

of information considered by the decisionmaker,” its conflation with a properly-designated

administrative record is inappropriate if information and documents are being reviewed by agency

personnel but are not included for submission as part of the recommendation to the decisionmaker.


       In any case, the lonely inclusion of the evidentiary memoranda and their related exhibits

into the administrative record underlying both OFAC’s designation of Deripaska and its denial of

his delisting petition; the limited purpose served by OFAC’s evidentiary memoranda; and the

failure to include materials and information reviewed by, directly or indirectly, OFAC personnel

involved in the recommendation of a given action to the decisionmaker constitutes prima facie

evidence that the administrative record has been improperly designated and is incomplete.

Accordingly, this Court should allow for limited discovery to determine whether the administrative

record has been properly designated and—if not—mandate Defendants to supplement the record

with any excluded documents that were before OFAC when undertaking the relevant actions

relating to Deripaska.

                                        CONCLUSION

       For the foregoing reasons, Deripaska respectfully requests that the Court grant Deripaska’s

motion to supplement the administrative record and require Defendants to produce the requested

documents, as well as any other relevant documents and information improperly excluded from

the administrative record.



                                               20
       Case 1:19-cv-00727-APM Document 41 Filed 08/27/20 Page 25 of 25




Dated: August 27, 2020                    Respectfully submitted,


                                          /s/ Erich C. Ferrari
                                          Erich C. Ferrari, Esq.
                                          Ferrari & Associates
                                          1455 Pennsylvania Avenue, NW
                                          Suite 400
                                          Washington, D.C. 20004
                                          Telephone: (202) 280-6370
                                          Fax: (877) 448-4885
                                          Email: ferrari@falawpc.com
                                          D.C. Bar No. 978253

                                          ATTORNEY FOR PLAINTIFF
                                          OLEG DERIPASKA




                                     21
